NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

COMMERCIAL LAWN IRRIGATION, INC.,
Plaintif-Appellant, f

V.

MONROVIA NURSERY COMPANY, INC.,
Defendant-Appellee,

AND
UNITEI) STATES,
Intervenor~Appellee.

2012-1413

Appea] from the United States District Court for the
Southern District of Illinois in case n0. 11-CV-0493, Judge
G. Patrick Murphy.

ON MOTION

ORDER

Commercial LaWn Irrigation, Inc. moves unopposed to
terminate its appeal, and pursuant to an agreement
amongst the parties.

COMMERCML LAWN IRRIGATIQN v. MONROVIA NURSERY 2
C0MPANY, INC.

Upon consideration thereof,

IT Is ORDERED THAT:

(1) The motion is granted The appeal is dismissed.
(2) Each side shall bear its own costs.

FOR THE CoURT

Issued As A Mandate:

 0 2  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Paul A. Lesko, Esq.

Edward R. Schwartz, Esq. U'S"I'HEFEDEHALPI§§?)LUSIFUR

Adam C. J€d, ESC_[. __   
s25

JANHOHBAI.Y
CLE¥K
AUG 02 2012